Citation Nr: 0116532	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  97-19 648	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
 in Togus, Maine


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
right hip replacement, rated 30% disabling (for accrued 
benefit purposes).

2. Entitlement to an increased rating for residuals of a left 
hip replacement, rated 30% disabling (for accrued benefit 
purposes).


REPRESENTATION

Appellant represented by:	David T. Bryant, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel	


INTRODUCTION

The veteran had active service from January 1941 to November 
1945.  His wife (the
current appellant) was appointed his legal guardian by a 
state court in December 1994.  By rating action of October 
1996, the RO granted service connection for residuals of 
replacement of both hips and assigned a 30% rating for each 
hip, effective 31 October 1994, and deemed the veteran 
incompetent from November 1996.  Subsequently in November 
1996, the veteran's wife filed, on his behalf, a Notice of 
Disagreement with the 30% rating assigned each hip, claiming 
entitlement to increased ratings.  The veteran died in 
December 1996 at the age of 78.  The bilateral hip 
disability, at a combined disability rating of 60%, was the 
veteran's sole service-connected disability at the time of 
his death.

This appeal arises from a March 1997 rating action which 
denied the current appellant (the veteran's widow) accrued 
benefits.  In June 1997, the appellant testified at a hearing 
before a hearing officer at the RO.  In March 1998, she 
testified at a hearing before the undersigned Member of the 
Board of Veterans Appeals (Board) at the RO.

This case is currently before the Board pursuant to a 16 
December 1999 Order of the U.S. Court of Appeals for Veterans 
Claims wherein the 21 May 1998 Board decision on appeal to 
the Court was vacated, and the case was remanded to the Board 
for further development in accordance with instructions 
contained in an earlier December 1999 Joint Motion for Remand 
of the appellant and the VA General Counsel.  By decision of 
August 2000, the Board remanded this case to the RO for 
further development and for due process development.


FINDING OF FACT

In March 2001, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by her authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).  

In March 2001, the Board received a written letter from the 
appellant wherein she withdrew her appeal with respect to the 
issues of increased ratings for residuals of right and left 
hip replacements (for accrued benefit purposes).  As the 
appellant has withdrawn this appeal, the Board finds that 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed 
without prejudice.  No further action on the part of the RO 
is necessary with respect to the withdrawn appeal.


ORDER

The appeal with respect to the issues of increased ratings 
for residuals of right and left hip replacements (for accrued 
benefit purposes) is dismissed.



		
BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



